Citation Nr: 0018228	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-47 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to July 14, 1993, for 
the award of service connection for bilateral conjunctivitis 
based on clear and unmistakable error (CUE) in a July 1970 RO 
decision.


REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from July 1, 1966, to June 
30, 1969.

By a February 1995 RO decision, service connection was 
granted for bilateral conjunctivitis, effective from July 14, 
1993.  Thereafter, the veteran appealed to the Board of 
Veterans' Appeals (Board) for an earlier effective date for 
the award of service connection.  By a March 1997 Board 
decision, the veteran's claim was denied.  The veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an August 1999 memorandum decision, the Court 
vacated the Board's March 1997 decision and remanded the 
matter back to the Board for readjudication.  In its 
decision, the Court directed the Board to consider solely the 
issue of whether the veteran was entitled to an earlier 
effective date for the award of service connection for 
bilateral conjunctivitis based on CUE in a July 1970 RO 
decision.


FINDINGS OF FACT

1.  At the time of his March 19, 1969, discharge examination, 
the veteran complained of eye problems, and a physician noted 
that the veteran had eye trouble and was being treated for 
such.

2.  On June 1, 1970, the RO received the veteran's initial 
application for service connection for an eye disorder.  

3.  By a July 24, 1970, RO decision, the veteran's claim of 
service connection for an eye disorder was denied on the 
premise that he did not have an eye disability at the time of 
his service discharge examination. 

4.  The RO's conclusion that the veteran did not have a 
chronic eye disorder at the time of his service discharge 
examination, on March 19, 1969, was undebatably wrong and was 
not reasonably supported by the evidence that was of record 
at the time of that decision.


CONCLUSIONS OF LAW

1.  The July 1970 RO decision which denied service connection 
for an eye disorder was clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (1999).

2.  The criteria for an earlier effective date of July 1, 
1969, for the award of service connection for an eye disorder 
have been met.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 1, 1966, to June 
30, 1969.  

The veteran's service medical records includes a Report of 
Medical History (Standard Form 89) which is dated on May 26, 
1966, prior to enlistment.  In Item 17, entitled "STATEMENT 
OF EXAMINEE'S PRESENT HEALTH IN OWN WORDS," the veteran 
indicated he was in good health.  In Item 20, entitled "HAVE 
YOU EVER HAD OR HAVE YOU NOW," the veteran indicated he had 
no eye trouble.  No pertinent findings were made in Item 39, 
entitled "PHYSICIAN'S SUMMARY AND ELABORATION OF ALL 
PERTINENT DATA." 

A Report of Medical Examination (Standard Form 88) reflects 
that the veteran underwent an examination on May 26, 1966, 
prior to enlistment.  Item 24 of the medical examination 
report was checked, signifying that the veteran's "EYES-
GENERAL," were normal.  Item 25, "OPHTHALMOSCOPIC" was 
also marked normal.  Item 59, "DISTANT VISION" reflected 
20/20 vision in the right and left eyes.  Item 60, 
"REFRACTION" and Item 67, "NIGHT VISION" were blank.  Item 
77 indicated that the examinee was qualified for 
"enl[istment]."

In July 1966, the veteran presented for treatment and 
reported that his left eye hurt.  Two days later, he 
complained that the vision in his left eye was blurry, and he 
also reported that he felt as if there was foreign matter in 
his eye.  Another two days later, he was seen in the 
ophthalmology clinic and it was noted that he possibly had a 
foreign body in his left eye, but that no abnormalities were 
seen. 

A February 1967 medical record from the optometry clinic 
noted that that the veteran wore glasses.  It was also noted 
that he had blurred vision, and that his eyes burned and were 
bloodshot and watery.  It was noted that he had 20/20 vision, 
bilaterally.  Internal and external examinations were 
negative.

In December 1967, the veteran again presented for treatment 
of an inflamed left eye.  It was noted he had an irritated 
and inflamed conjunctiva and sclera of the left eye with 
moderate photophobia.  His pupils were noted as equal, round, 
and reactive to light and accommodation.  The impression was 
conjunctivitis.  Medication was prescribed.  The next day it 
was noted that he had made no improvement and continued to 
have symptoms.  It was also noted that his pupils were equal, 
round, and reactive to light.  

In March 1969, it was noted that the veteran had 
conjunctivitis and medication was prescribed.  Later in 
March, it was noted that he reported having blurred vision in 
the left eye.  He also reported that it felt as if he had a 
foreign body in his eye most of the time.  On examination, 
his media and fundi were clear.  An external examination of 
the eye revealed much congestion of the left eye as well as 
photophobia.  A diagnosis was not made.

On file is a Report of Medical History (Standard Form 89) 
which is dated on March 19, 1969.  Item 5 of Standard Form 89 
shows that the purpose of the examination was "SEPARATION."  
In Item 17, entitled "STATEMENT OF EXAMINEE'S PRESENT HEALTH 
IN OWN WORDS," the veteran indicated he was in "Good Health 
except [for] eye trouble."  In Item 20, in response to a 
question as to whether he had, or had ever had, eye trouble, 
the veteran again indicated he had eye trouble and said he 
was being treated.  In Item 39, entitled "PHYSICIAN'S 
SUMMARY AND ELABORATION OF ALL PERTINENT DATA (Physician 
shall comment on all positive answers in items 20 through 
38)" it was noted, among other things, that the veteran had 
"Eye trouble-[was][b]eing treated-[and had] [n]o sequelae."  

A "Report of Medical Examination" (Standard Form 88) shows 
that the veteran underwent an examination on March 19, 1969.  
Item 5 on Standard Form 88 reflects that the purpose of the 
examination was "separation."  Following a clinical 
evaluation, Item 24, "EYES-GENERAL (Visual acuity and 
refraction under items 59, 60 and 67)" was marked normal.  
Item 25, "OPHTHALMOSCOPIC" was also marked normal.  Item 
59, "DISTANT VISION," Item 60, "REFRACTION," and Item 67, 
"NIGHT VISION" were blank.  Item 68, "RED LENS TEST" 
indicated that "Digital Palp[ation][was] Normal."  Item 74, 
"SUMMARY OF DEFECTS AND DIAGNOSES," was left blank.  Item 
77 indicated that the examinee was qualified for separation. 

A May 1969 consultation request shows that the veteran 
complained of photophobia and the sensation of having a 
foreign body in his left eye all of the time.  He also had 
complaints of blurry vision in the left eye.  It was noted 
that his conjunctiva of his left eye looked quite congested.  
On ophthalmologic consultation examination, it was reported 
that he had a 2 year history of photophobia and the sensation 
having a foreign body in his eye.  It was objectively noted 
that he had limbal cataracts.  When seen in June 1969, it was 
noted that he was much improved.  It was noted that he was 
leaving the area next month and would probably improve in his 
new region.  It was recommended that he continue with use of 
his medication.

In June 1969, shortly before his discharge, the veteran 
reported that there had been no change in his medical 
condition since his last separation examination. 
	
On June 1, 1970, the RO received the veteran's initial 
application for service connection (VA FORM 21-526).  He 
indicated that he had an "EYE CONDTION, LT." 

On July 10, 1970, the RO received the veteran's service 
medical records, which are discussed above.

By a July 24, 1970, RO decision, the veteran's claim of 
service connection for an eye condition was denied.  The RO 
noted, in its decision, that "Exam at discharge from service 
showed the eyes were normal."  It was also noted that an 
"EYE CONDITION [was] not shown on examination at discharge 
[on] 3/19/69."  The veteran was informed of the adverse 
decision in a September 1970 letter, in which it was noted 
that an "Eye condition [was] not shown on discharge 
examination of March 19, 1969."

In February 1981, the veteran filed an application to reopen 
a claim of service connection for an eye condition.  In March 
1981, the RO received a statement from Dr. P.B., which 
indicates that the veteran had presented in April 1973, with 
irritated eyes.  It was noted that the diagnoses were 
conjunctivitis and refractive error.

By a March 1981 RO decision, the veteran's application to 
reopen a claim of service connection for an eye condition was 
denied.  He was informed of the adverse decision in an April 
1981 letter; and he did not file a timely appeal. 

In a September 1993 statement, the veteran's private 
physician, Dr. P.B., indicated that he had treated the 
veteran for bilateral acute conjunctivitis and acute iritis 
of the left eye.  He related that he had treated the veteran 
since March 24, 1982, and had seen him, on average, once a 
year.  

In January 1995, the veteran testified at a RO hearing that 
his eye condition developed in service.  He also said he been 
treated for an eye condition immediately after his service 
discharge and had been diagnosed as having conjunctivitis.  
He said he had been treated by a private physician over the 
years.  The veteran's wife indicated that she married the 
veteran in 1971.  She said that he had the condition when she 
met him in 1969.  

In January 1995, the veteran's mother indicated that when the 
veteran returned home from the military he repeatedly 
complained that his eyes were bothering him.  She reported 
that he had visited a doctor on many occasions due to his 
problems.  It was noted that the eye problems had been 
consistent over the years.

In January 1995, the RO received private medical records, 
dated from 1979 to 1981, showing treatment for bilateral 
conjunctivitis. 

By a February 1995 RO decision, service connection for 
bilateral conjunctivitis was granted and a 10 percent 
evaluation was assigned effective from July 14, 1993, the 
date of his application to reopen his claim of service 
connection.

II.  Legal Analysis

The veteran's claim for an earlier effective date for an 
award of service connection for bilateral conjunctivitis, 
based on CUE in a July 1970 RO decision, is well grounded in 
that it is not inherently implausible.  38 U.S.C.A. 
§ 5107(a).  The facts relevant to the issue have been 
properly developed, and the statutory obligation of VA to 
assist the veteran in the development of his claim is 
satisfied.  Id.

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra. 

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  

In general, controlling law and regulations provide that 
service connection may be established for a chronic 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  The effective date for an award of service 
connection and disability compensation, based on an original 
claim, is the day following separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2)

In the instant case, the veteran filed a claim of service 
connection for an eye disorder on June 1, 1970, within one 
year of his separation from service.  By a July 1970 
decision, the RO denied the veteran's claim of service 
connection, asserting that his eyes were normal at the time 
of his March 19, 1969, discharge examination.  The veteran 
did not appeal the July 1970 RO decision and it became final.  
38 U.S.C.A. § 7105.  In February 1981, the veteran filed an 
application to reopen his claim of service connection for an 
eye disorder; and in March 1981, the RO denied this 
application.  He was duly informed of the decision and he 
failed to appeal.  As such, the March 1981 RO decision became 
final.  38 U.S.C.A. § 7105.

On July 14, 1993, the veteran filed another application to 
reopen his claim of service connection for an eye disorder.  
By a February 1995 RO decision, the veteran's claim of 
service connection was granted and made effective from the 
date of his last application to reopen his claim --- July 14, 
1993.  Thereafter, the veteran indicated he wanted an earlier 
effective date for the award of service connection.  In March 
1997, the Board denied his claim for an earlier effective 
date and he appealed this decision to the Court.  In a 
September 1999 memorandum decision, the Court held that the 
RO, in its July 1970 decision, which denied service 
connection for an eye disorder, made a misstatement of fact 
that denied the existence of critical evidence when it 
indicated that an eye condition was not shown on the 
veteran's March 19, 1969, discharge examination.  Further, 
the Court directed the Board to determine whether the RO's 
July 1970 misstatement of fact rose to the level of CUE under 
38 C.F.R. § 3.105(a). 

Standard Form 88, "A Report of Medical Examination," 
reflects that the veteran was examined on March 19, 1969, and 
the purpose of the examination was "separation," according 
to Item 5.  Following a clinical evaluation, Item 24, 
"EYES-GENERAL (Visual acuity and refraction under items 59, 
60 and 67)" and Item 25, "OPHTHALMOSCOPIC" were both 
marked normal.  Item 59 "DISTANT VISION," Item 60 
"REFRACTION," and Item 67 "NIGHT VISION" were left blank.  
Item 68, "RED LENS TEST" indicated that a "Digital 
[p]alp[ation] [was] [n]ormal."  Item 74, which was entitled 
"Summary of Defects and Diagnoses," was left blank.  
Finally, Item 77 indicated that the examinee was qualified 
for separation.  

With respect to the veteran's medical history, Standard Form 
89, dated on March 19, 1969, includes Item 17, which was 
entitled "STATEMENT OF EXAMINEE'S PRESENT HEALTH IN OWN 
WORDS."  In Item 17, the veteran indicated he was in "Good 
Health except [for] eye trouble."  In Item 20, which was 
entitled "HAVE YOU EVER HAD OR HAVE YOU NOW," the veteran 
again indicated he had eye trouble and also said he was being 
treated.  Item 39, which was entitled "PHYSICIAN'S SUMMARY 
AND ELABORATION OF ALL PERTINENT DATA," noted "Eye trouble-
Being treated-No sequelae." 

Shortly after the veteran underwent his discharge examination 
on March 19, 1969, and while still in service, he sought 
examination and treatment for eye problems.  Specifically, a 
May 1969 request for an ophthalmological consultation 
examination shows that he complained of photophobia, the 
sensation of having a foreign body in his left eye, and 
blurry vision in the left eye.  It was also noted that the 
conjunctiva of his left eye looked quite congested.  When the 
veteran underwent an ophthalmologic consultation examination 
later in May 1969, it was reported that he had a 2 year 
history of photophobia and the sensation of having a foreign 
body in his eye.  It was objectively noted that he had limbal 
cataracts.  When seen in June 1969, it was noted that he was 
much improved.  It was also noted that he was leaving the 
area next month and would probably improve in his new region.  
Continued use of medication was recommended.  In June 1969, 
shortly before his discharge, the veteran reported that there 
had been no change in his medical condition since his last 
separation examination.

When the RO originally denied the veteran's claim for an eye 
condition on July 24, 1970, it did, in fact, have access to 
all of the veteran's service medical records.  In this 
regard, it is noted that the envelope containing the 
veteran's service medical records shows a date of receipt at 
the RO of July 10, 1970, which was prior to the date on which 
the RO adjudicated the veteran's claim. However, not all of 
the veteran's relevant service medical records were discussed 
in the RO's decision.  In particular, as the Court noted in 
its September 1999 memorandum decision, certain aspects of 
the veteran's March 19, 1969, discharge examination were, in 
essence, denied, particularly those which were critically 
relevant to the veteran's claim.  This critically relevant 
evidence not only shows that the veteran complained of an eye 
condition at the time of his discharge examination but also 
that a physician (at the time of his discharge examination) 
acknowledged the veteran's eye complaints and specifically 
pointed out that the veteran had eye trouble and was being 
treated for such.  Additionally, the RO failed to discuss 
service medical records which demonstrate that the veteran 
received repeated treatment for his eye condition following 
his March 19, 1969, discharge examination.  These service 
medical records specifically document that the veteran had 
congested conjunctiva, the disability in question, during 
active service.

Because the service medical records available to the RO 
included a report of an examination for the purpose of 
"separation" dated in March 1969 on which the examiner 
noted the conclusion on "clinical evaluation" was that the 
veteran's eyes were normal, and because the service medical 
records also included a statement dated 30 June 1969 on which 
the veteran reported that there had been no change in his 
medical condition since his last separation examination, the 
Board, in its decision of March 1997, concluded that 
appellant's allegation of error in the RO's decision was 
merely a statement of disagreement with the RO's 
interpretation of the evidence.  

However, the Court has concluded that the RO was not merely 
weighing evidence when it concluded that an eye condition was 
not shown on examination at discharge, but rather, the RO 
made a misstatement of fact that denied the existence of 
critical evidence when it characterized the veteran's March 
19, 1969, discharge examination as showing the veteran's eyes 
were normal.  Additionally, the Court has concluded that the 
RO failed to consider, in the first instance, service medical 
records which document extensive eye treatment following the 
veteran's March 19, 1969, discharge examination.

The question left for the Board to consider is whether the 
errors found by the Court "would have manifestly changed the 
outcome" of the RO's 1970 decision.  Had the RO not 
committed the errors found by the Court, the RO would have 
properly characterized the discharge examination and 
considered other service medical evidence.  The RO would have 
found that the evidence supported the veteran's claim and 
granted service connection for an eye condition.  38 U.S.C.A. 
§ 1101; 38 C.F.R. § 3.303.  It is therefore concluded that 
the RO's 'misstatement of fact that denied critical evidence' 
rises to the level of CUE; thus, the RO's July 1970 decision 
which denied service connection for an eye condition is 
reversed.  38 C.F.R. § 3.105(a) (Where evidence establishes 
CUE, the prior decision will be reversed or amended.).  

Since the veteran filed his original claim of service 
connection on June 1, 1970, within one year after his June 
30, 1969, release from active duty, the correct effective 
date for service connection is July 1, 1966, which is the day 
after his service discharge.  In other words, the effective 
date of the grant of service connection is retroactive to the 
time when he retired from the military and filed his initial 
claim.  See 38 C.F.R. § 3.400(b)(2). 


ORDER

The RO's July 1970 decision was clearly and unmistakably 
erroneous; and the veteran is entitled to an effective date 
of July 1, 1969, for the award of service connection for 
bilateral conjunctivitis.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

